Citation Nr: 1734645	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia. 

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1980 to August 1980.

These matters come before the Board of Veteran's Appeals (Board) from an April 2008 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  An unappealed September 1980 rating decision denied service connection for schizophrenia. The Veteran was notified of the decision and did not timely appeal this decision nor did he submit new and material evidence within the one-year period thereafter.

2.  Evidence received since the September 1980 rating decision includes a private opinion from July 2008 that relates to previously unestablished facts necessary to substantiate a claim of entitlement to service connection for schizophrenia. 

3. The Veteran's preexisting schizophrenia was aggravated by his active service.


CONCLUSIONS OF LAW

1.  The September 1980 rating decision that denied reopening claims of entitlement to service connection for schizophrenia is final. 38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for schizophrenia. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for schizophrenia have been met. 38 U.S.C.A. §§ 1101, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304, 3.306, 3.310, 3.384 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the RO initially denied service connection for a disability involving the Veteran's diagnosis of schizophrenia in September 1980. The RO found at that time that, the Veteran's schizophrenia pre-existed his active service and was not aggravated by active service. The Veteran did not appeal the September 1980 rating decision and the decision is final. 38 U.S.C.A. § 7105. At the time of this decision, there were no postservice records showing medical treatment, diagnoses, or opinions involving the Veteran's schizophrenia.  

The evidence received since the September 1980 rating decision includes evidence that is new and material to the claim. See 38 C.F.R. § 3.156. The evidence includes a postservice medical opinion from July 2008, stating that Veteran's schizophrenia appears very likely to have been aggravated while in the military. This is relevant to the issue of whether Veteran's schizophrenia may have been aggravated by his service. See 38 U.S.C.A. § 1153 (West 2014). Presuming the credibility of this evidence for purposes of reopening the claim, which the Board is required to do, the Board finds that the evidence raises a reasonable possibility of substantiating this claim and it is thus reopened. 38 C.F.R. § 3.156; see Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

II. Merits of the Claim 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1132 (West 2014). At the onset in the determination of whether the presumption of soundness attaches is the finding of an entrance examination noting no physical defects, and evidence showing that the Veteran suffered from an injury or disease in service. If this is found, VA must then address both the pre-existence prong and the aggravation prong (lack of aggravation), both of which must be proven by clear and unmistakable evidence to rebut the presumption.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
The Board finds that the evidence of record supports a grant of service connection for schizophrenia. First, there is competent and credible evidence of a current disability. Throughout the record, it is clear that the Veteran currently suffers from schizophrenia. 

Second, although not noted on his entrance examination, the Board finds that the evidence of record, including the report of the June 1980 medical board evaluation,  supports a finding that the Veteran's schizophrenia clearly and unmistakably pre-existed his active service. As such, while there was no disability noted at entry to service, the Board finds that the Veteran's schizophrenia clearly and unmistakably preexisted active service. 

Third, the Board cannot find clear and unmistakable evidence that the Veteran's schizophrenia was not aggravated by service in light of the July 2008 opinion from Dr. J.R.  Dr. J.R. noted that he was able to accumulate information over many years from extensive clinical evaluations of the Veteran, interviews with family members, consultations with other treating and evaluating professionals, and review of many medical/psychiatric documents.  Based upon the data, Dr. J.R. noted that the Veteran seemed to have been, from a psychiatric and emotion standpoint, reasonably stable at the time of his entry into the military, which is no doubt the reason he was allowed to enlist.   Dr. J.R. ultimately opined that, after reviewing the military records, it would appear very likely that the Veteran experienced an acute onset, of a serious psychiatric disturbance which was precipitated and aggravated while in the military.  It seems that this ultimately led to his discharge from the Air Force.  In light of the fact that the Board cannot find clear and unmistakable evidence that the Veteran's preexisting schizophrenia was not aggravated by his active duty service, VA cannot rebut the presumption of soundness in this case and the Veteran's schizophrenia is deemed incurred in service.    

Nevertheless, "if an injury or disease is deemed incurred in service by virtue of the presumption of soundness (or found to be actually incurred in service), a veteran still must establish that he has a current disability that is related to the in-service injury or disease."  See Gilbert v. Shinseki, 26 Vet.App. 48, 53 (2012).  Here, the Board finds that the evidence is at least in equipoise as to whether the Veteran's schizophrenia is related to service.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).   In that regard, the July 2008 private nexus opinion from Dr. J.R., again, indicates that the Veteran's schizophrenia was aggravated during his active service.   The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for schizophrenia is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'... [I]f... the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

The application to reopen the claim of entitlement to service connection for schizophrenia is granted. 

Entitlement to service connection for schizophrenia is granted.



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


